 



Exhibit 10.2
NOTICE OF REDEMPTION
TO HOLDERS OF
VECTOR GROUP LTD.
6 1/4% CONVERTIBLE SUBORDINATED NOTES DUE 2008
(the “Notes”)
CUSIP NO. 92240M-AC-2*
Notice is hereby given that Vector Group Ltd. (“Vector”) will redeem all of the
outstanding Notes in accordance with Section 3.02 of the Indenture, dated as of
July 5, 2001 (the “Indenture”), between Vector and U.S. Bank National
Association, as follows:

     
Redemption Date:
  August 14, 2006
 
   
Redemption Price:
  101.042% of the principal amount plus all accrued and unpaid interest up to,
but excluding, the Redemption Date in the amount of $5.03 per $1,000 of
principal amount of your Notes. Unless Vector defaults in payment of the
Redemption Price, interest shall cease to accrue on and after such Redemption
Date.
 
   
Payment Agent/
Conversion
Agent:
  U.S. Bank National Association
 
   
Place of Payment and Surrender:
  U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Attention: Corporate Trust Department
 
   
 
  You should surrender your Notes to the Paying Agent at address set forth above
on the Redemption Date for payment of the Redemption Price.
 
   
Conversion Price:
  You may convert the principal amount of your Notes, or any portion of such
principal amount which is $1,000 or an integral multiple thereof into 47.801
shares of duly authorized, fully paid and non-assessable shares of Vector common
stock (equivalent to a Conversion Price of $20.92). Cash will be paid in lieu of
issuing fractional shares. Unless Vector defaults in payment of the Redemption
Price, your right to convert your Notes will end at 5:00 p.m. New York time on
August 11, 2006. After that time, you will be entitled only to the Redemption
Price for your Notes. You should surrender your Notes for conversion to the
offices of the Conversion Agent at the address set forth above.
 
   
Transfers and Exchanges:
  Your right to exchange or transfer your Notes pursuant to Section 2.06 of the
Indenture will end at 5:00 p.m. New York time on August 11, 2006. After that
time, you may not exchange or transfer your Notes and the Redemption Price will
be paid only to you on the Redemption Date.

              VECTOR GROUP LTD.
Dated: July 14, 2006
       
 
  By:   U.S. Bank National Association,
 
      as Trustee

 

     
*
  The CUSIP Number is included solely for your convenience. Neither Vector nor
the Trustee is responsible for the accuracy or completeness of any CUSIP number.

 